Citation Nr: 0102258	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-17 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD) in excess of 30 percent prior to 
February 9, 2000.

2.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
January 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision of the Montgomery, 
Alabama Department of Veterans Affairs (VA) Regional Office 
(RO), which continued the 30 percent evaluation.  The veteran 
and his representative appeared before a hearing officer at a 
hearing at the RO in September 1999.  Following a February 
2000 VA examination, the RO, in a March 2000 rating decision, 
increased the evaluation for PTSD to 50 percent effective 
February 9, 2000, the date of the VA examination.

Preliminary review of the record does not indicate that the 
RO expressly considered referral of the veteran's claim for 
an increased evaluation for his PTSD disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Prior to September 22, 1999, the veteran's PTSD was 
manifested primarily by complaints of recurrent intrusive 
thoughts, nightmares, insomnia, panic attacks and a Global 
Assessment of Functioning score (GAF) of 61.

2.  At and subsequent to his September 22, 1999 hearing, the 
veteran's PTSD was manifested primarily by recurrent 
intrusive thoughts, nightmares, anger and irritability, 
impaired concentration and memory, increased startle 
response, depression, thoughts of suicide and homicide, and a 
GAF of 45.


CONCLUSIONS OF LAW

1.  Prior to September 22, 1999, PTSD was 30 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991);Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

2.  PTSD is 70 percent disabling effective from September 22, 
1999.  38 U.S.C.A. § 1155 (West 1991);Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his PTSD is more severe than the 50 
percent rating that is currently in effect, and that 
increased compensation is warranted therefor.  The veteran 
has been examined and his medical records have been obtained.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 C.F.R. § 3.159; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

The Board notes that the RO has awarded staged ratings in 
this case.  Accordingly, the Board will also consider staged 
ratings.  See e.g., Fenderson v. West, 12 Vet. App. 119 
(1999).  Before the Board may execute a staged rating of the 
veteran's disability, it must be determined that there is no 
prejudice to the veteran to do so without remand to the RO 
for that purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 
(1993).  As the regulations and rating criteria to be applied 
are the same, the Board finds no prejudice to the veteran in 
considering the issue of entitlement to a higher evaluation 
on appeal.  The RO has considered all the pertinent evidence 
for the time period in question.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The Board observes that the issue of entitlement to service 
connection for PTSD was appealed to the Board in 1993.  In 
January 1995, the Board REMANDED the case to the RO for 
further development.  After additional development and review 
of the veteran's service medical records, private and VA 
medical records, report of activities of the veteran's unit 
in Vietnam, and an August 1996 VA examination, the RO, in an 
October 1996 rating decision, granted service connection for 
PTSD and awarded a 30 percent evaluation.  The veteran was 
advised of this decision in October 1996 and a supplemental 
statement of the case was issued in May 1997.  In July 1998, 
the veteran requested an evaluation for his PTSD.  A notice 
of disagreement with the 30 percent evaluation was not 
received within one year of the notification of the decision.  
See 38 C.F.R. § 20.302 (2000).  Accordingly, the Board finds 
that the July 1998 statement was a claim for an increased 
evaluation. 

Under the rating schedule, a 30 percent disability evaluation 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily with routine behavior, self-care, 
and normal conversation), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD which is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 41-50 is 
defined in the DSM IV as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 55-60 indicates moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 61-70 is 
described as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household) but generally functioning pretty well, has 
some meaningful interpersonal relationships.  Although the 
GAF score does not neatly fit into the rating criteria, the 
Board is under an obligation to review all the evidence of 
record.  The Board notes that the assignment of the GAF Score 
expresses the extent of impairment due to the manifestations 
identified.  The examiner is in the best position to assess 
the degree of the veteran's impairment.  This evidence may 
not be ignored.  The Court, in Carpenter v. Brown, 8 Vet. 
App. 240 (1995), recognized the importance of the GAF score 
and the interpretations of the score.  

When all the evidence is assembled the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.


I.  Prior to September 1999

The Board observes that at the time of his July 1998 request 
for increased evaluation the RO had assigned a 30 percent 
evaluation for the veteran's PTSD.  The evidence of record at 
that time, consisting of VA medical records from August 1997 
to June 1998, showed complaints of delusions, trouble 
sleeping, nightmares, anxiety, nervousness, panic attacks, 
and confusion about medication.  Diagnoses included anxiety 
with PTSD and panic attacks.  In a June 1998 notation, the 
examiner noted that the veteran maintains classical PTSD 
symptoms and the clinical picture was one of gradual decline.  

Additionally, an October 1998 VA medical record showed that 
although the veteran complained of persistent insomnia with 
Vietnam related nightmares, he had a good appetite, and was 
described as a very passive individual who spoke softly.  
There was no thought disorder and no suicidal ideation or 
intention.  The assessment included PTSD.  At a January 1999 
appointment, the veteran complained of Vietnam nightmares 
causing insomnia, resulting in 3 days of the last 30 missed 
from work due to fatigue.  The examiner noted that the 
veteran was intelligent with intellectual interests, such as 
relationship of religion and science, of which he could speak 
articulately and learnedly.  The assessment was PTSD and his 
GAF score was 61.
 
The Board notes that VA and private medical records from 
December 1994 to June 1999 indicated that the veteran 
reported experiencing syncopal episodes and has been treated 
and diagnosed with alcohol abuse, transient ischemic attack, 
rule out hepatocellular jaundice, rule out obstructive 
jaundice, and alcohol cirrhosis (history of alcohol), and 
seizure disorder.  There were no findings relating these 
disorders to his PTSD.  Moreover, there were no findings of 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material or forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  While 
panic attacks were diagnosed, there was no findings has to 
frequency of their occurrence, i.e., more than once a week.  
Thus, there were no findings to support a 50 percent 
evaluation.  In fact, a VA psychiatrist, in January 1999, 
determined that the most appropriate GAF was 61.  This 
reflects the examiner's opinion that there is no more than 
moderate impairment.  

The veteran is competent to report that, in his view, a 
higher evaluation is warranted for his service-connected 
psychiatric symptomatology.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  However, the Board attaches far more probate 
weight to the observations and opinions of professionals 
skilled in the evaluation of psychiatric/psychological 
disabilities when evaluating the evidence.  Therefore, the 
Board concludes that an evaluation in excess of 30 percent 
for the veteran's PTSD for the period prior to September 22, 
1999 is not warranted.  In view of the foregoing, the Board 
must conclude that the preponderance of the evidence is 
against the veteran's claim for an increased rating for PTSD.  
That claim, accordingly, fails.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

II.  September 1999 

At his September 1999 hearing, the veteran testified that he 
experienced sleep problems, memory lapses, mood swings, 
difficulty understanding complex commands at work, suicidal 
and homicidal thoughts, and some recent difficulties at work.  
He stated that he lived with his mother, only had a couple of 
friends, and kept to himself.  At his hearing, the veteran 
submitted a June 1999 letter from work, which referred to an 
incident in June 1999 which the veteran used profanity and 
foul language and encouraged the veteran to privately handle 
his complaints with his supervisor in positive way.  The 
veteran also testified that he experienced increased 
difficulties at work. 

According to the most recent examination in February 2000, 
the examiner noted that there was impairment of thought 
process and communication as although the veteran was aware 
of reality, he was slow to comprehend, his speech was slow, 
rudimentary and he skipped words.  The examiner noted that he 
had to probe the veteran to make sense of what he was saying.  
The veteran's memory was described as patchy and he reported 
suicidal and homicidal thoughts.  The examiner noted there 
was a lot of depression and anxiety, and impairment of 
impulse control.  However, he was well oriented to time, 
place, and person, had good hygiene, and did not display 
inappropriate, obsessive, or ritualistic behavior.  According 
to the examiner, the precipating symptoms of PTSD were 
difficulty falling and staying asleep; irritability, 
outbursts, and anger; difficulty concentrating; 
hypervigiliance, exaggerated startle response; and poor 
intellectual functioning.  The diagnosis was severe PTSD.  
The GAF score was 45, which the examiner stated was based on 
his poor functioning level, poor social adjustment, and poor 
communication.  Based on this information, the RO granted a 
50 percent evaluation for PTSD effective the date of the VA 
examination, February 9, 2000.  However, the Board concludes 
that given the veteran's GAF score of 45, along with the 
veteran's increased difficulties at work, and his increasing 
symptoms to include difficulty with concentration and memory, 
poor impulse control, and suicide and homicide thoughts, more 
approximate the criteria for a 70 percent evaluation for 
PTSD.  38 C.F.R. § 4.7 

However, an evaluation in excess of 70 percent is not 
warranted under 38 C.F.R. § 4.130, Diagnostic Code 9411 as no 
medical professional has advanced that his PTSD is manifested 
by total occupational and social impairment due to symptoms 
such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, an intermittent inability to 
perform activities of daily living, and memory loss for names 
of close relatives, own occupation, or own name.
Indeed, the clinical record shows that the veteran was 
working, did not have gross impairment in thought processes 
or communication, did not have hallucinations, and was not 
harmful to himself or others.  Therefore, the Board concludes 
that an evaluation in excess of 70 percent for the veteran's 
PTSD is not warranted.

The Board notes that the applicable law and regulation states 
that the effective date of increased compensation will be the 
earliest date on which it is factually ascertainable that an 
increase in disability had occurred, provided a claim for 
increase is received within 1 year from such date; otherwise, 
the effective date will be the date of VA receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o) (2000).  In 
the instant case, the Board finds that the findings of 
February 2000 VA examination support the veteran's September 
22, 1999 veteran's hearing testimony, and thus, the proper 
effective date of the 70 percent evaluation is September 22, 
1999, the date of the hearing.


ORDER

An increased evaluation for PTSD in excess of 30 percent 
prior to September 22, 1999 is denied.  A 70 percent 
evaluation, but no more, for PTSD is granted effective 
September 22, 1999, subject to controlling regulations 
affecting the payment of monetary awards.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

